Citation Nr: 1500023	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  13-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for coronary artery disease, claimed as ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  These procedures require VA to solicit a statement from the Veteran regarding the "approximate dates, location, and nature of the alleged exposure."  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  If the Veteran provides sufficient information, a request for corroboration is sent to Joint Services Records Research Center (JSRRC).  Id.  

In this case, the RO sent a letter to the Veteran in April 2011 asking the Veteran to provide the approximate dates, location, and nature of the alleged exposure within 30 days.  However, a June 2011 VCAA notice for the Veteran's claim of entitlement to service connection for coronary artery disease did not include a similar request.

In September 2011, a JSRRC coordinator made a formal finding that the Veteran did not provide sufficient information to verify potential herbicide exposure due to the Veteran's failure to respond to both the April 2011 and June 2011 requests.  As noted above, the June 2011 letter did not request the approximate dates, location, and nature of the alleged exposure.  Since the JSRRC coordinator's formal finding, the Veteran has provided more detail regarding his alleged herbicide exposure while serving in Thailand, including the location and approximate dates.  The Board, therefore, finds it appropriate to provide the Veteran the opportunity to fully develop his claims and seek corroboration through the JSRRC.

Furthermore, an informal internet search suggests exposure to high levels of carbon tetrachloride, petroleum distillates, and methyl ethyl ketone may increase the risk of cancer and heart disease, but there is no evidence of record that confirms the Veteran's specific contentions regarding an etiological link between these chemicals and his claimed disabilities.  As this is a medical question that cannot be answered by the Board, a VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Solicit a statement from the Veteran regarding the nature of the alleged exposure at U-Tapao Air Base in Thailand from December 1966 to December 1967, including any duties that may have placed him on or near the perimeter of the base.  

2.  Send a request to JSRRC for information that it could corroborate the Veteran's claimed herbicide exposure at U-Tapao Air Base in Thailand from December 1966 to December 1967.  JSRRC should be specifically asked whether there were barracks in or near the perimeter of that base.

3.  Ask the Veteran to submit evidence showing that the substances he was exposted to in service, other than herbicides, caused prostate cancer or heart disease.

4.  Afford the Veteran a VA examination to determine whether prostate cancer or heart disease is at least as likely as not the result of in-service exposure to carbon tetrachloride, petroleum distillates, or methyl ethyl ketone.  The examiner should note that the claims file was reviewed.  The examiner should assume that the Veteran was exposed to these substances.  The examiner should also provide reasons for all opinions.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

